Citation Nr: 1822494	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  06-23 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for jaw disability (claimed as limited motion of temporomandibular joint (TMJ)), to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Brian Scott Wayson


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 2002 to December 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In October 2009, February 2016, and June 2017, the Board remanded the issue for further evidentiary development and adjudication.  The matter has returned to the Board for appellate consideration.


FINDING OF FACT

The competent and credible evidence of record is at least in equipoise that the Veteran's jaw disability is related to service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a jaw disability have been met.  38 U.S.C. §§ 1101, 1110, 1131, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

In this case, the Veteran contends that her jaw disability manifested in-service or that it is caused or aggravated by her service-connected PTSD. 

At the outset, the Board notes that the Veteran has a current diagnosis of a jaw disability, such as masticatory muscle disorder and anteriorly displaced disc without reduction episodes.  See February 2017 VA examination.  As such, the first element of service connection is met.  Although the service treatment records show that the Veteran did not complain of jaw pain on separation, the treatment records also show that the Veteran did complain of left side jaw pain for days which was subsequently diagnosed as possible TMJ.  

A review of the records shows that there are multiple VA examinations associated with this file.  Specifically, there are VA examinations in May 2005, June 2010, February 2017, and July 2017 with addendum medical opinions in December 2010, August 2015, and June 2017.  

In the May 2005 VA examination, the Veteran reported that she has left side jaw pain about once a week with popping pain that radiates up into the left ear. An x-ray scan for left TMJ revealed no fracture, aplastic frontal sinuses, and limited survey of normal mandibular condyles. This was considered an extremely limited survey.  The diagnosis was TMJ.

In the June 2010 VA examination, the Veteran reported that she sustained a head injury in 2003 near her left eye which manifested into migraines and jaw pain in the left masseter.  Although the examiner did not review the claims file, the examiner diagnosed the Veteran with pain left masseter secondary to bruxism as evidenced by the pain in the left masseter region, bruxism, grinding, and locking.  The examiner opined that it is as likely as not that muscle pain appeared to be related to parafunctional habit and developmental malocclusion.  In a December 2010 addendum opinion, the examiner noted that he reviewed the claims file but found no complaint of oral or jaw pain from dental notes dated June 2002 to May 2004.  The examiner affirmed his June 2010 medical opinion and opined that it is as likely as not that the muscle pain appeared to be related to parafunctional habits and developmental skeletal malocclusion rather than from reported trauma to the eye region sustained during military service.  

In October 2012, the Veteran alleged that her left jaw disability was secondary to her service-connected PTSD.  In an August 2015 addendum opinion, the VA examiner opined that it is less likely than not that bruxism is related to diagnosis of PTSD as a review of the record did not indicate bruxism as a symptom of the Veteran's PTSD. 

Then, in a February 2017 VA examination, the examiner noted that a review of the 2002 to 2004 military dental notes did not note of any complaints of oral or jaw pain.  As such, the examiner opined: (1) the Veteran's current masticatory muscle disorder and anteriorly displaced disc without reduction episodes are not related to service head injury in October 2003; (2) it is not as likely that the onset of the anteriorly displaced disc without reduction is related to in-service disease, event or injury and is more likely a result of continuation of effects from the parafunctional habits of bruxism and clenching; and (3) masticatory muscle disorder and anteriorly displaced disc without reduction episodes are as likely as not caused by microtrauma due to parafunctional habits and not caused by PTSD.  However, the examiner noted that the Veteran's jaw disability can be exacerbated by PTSD.  In a February 2017 addendum opinion, the examiner explained that although jaw disabilities can be worsened by PTSD, in the Veteran's case her reported jaw-related symptoms appeared to be consistent with the level of her parafunctional habits and do not appear to be aggravated beyond its natural progression by her PTSD. 

In the June 2017 VA addendum opinion, the examiner's opinion changed slightly from his February 2017 assessment.  The examiner opined that the Veteran's diagnosis of masticatory muscle disorder with intermittent displaced disc without reduction secondary to microtrauma from parafunctional habits does not have a well-defined etiology.  Further, although the Veteran's current jaw disability can be exacerbated by stress from PTSD, the examiner determined that it was not possible to state that the jaw disability is due to or a result of PTSD.  Despite the uncertainty, the examiner opined that the Veteran's reported symptoms appeared to be consistent with the level of her parafunctional habits and did not appear to be aggravated beyond its natural progression by her PTSD. 

The Board found the June 2017 addendum opinion inadequate and remanded for further development.  Per the June 2017 Board remand order, the VA examiner rendered an addendum opinion.  In July 2017, the examiner opined that the Veteran's jaw disability started in 2012-2013 and is not as likely due to Veteran's service that ended in 2004.  The examiner noted that there were no notations in the service dental notes of similar complaints of oral or jaw pain.  As such, it is not as likely that the current diagnosis had its onset in or was related to her service.  In addition, the examiner opined that it is less likely than not that the symptoms of the jaw disability is due to Veteran's service-connected PTSD as dental literatures does not support the ability to identify a cause of bruxism or TMJ to a single cause, such as PTSD.  The examiner cited to several medical literatures that essentially stated that no single factor is responsible for bruxism.  The examiner concluded his assessment by stating that the Veteran's jaw disability is less likely than not aggravated beyond the natural progression of the symptoms. 

The Board observes that a thorough rationale was still not provided as to the relationship between the Veteran's PTSD and her jaw disability.  
Moreover, as stated above, the VA examiners all opined that the Veteran's jaw disability is not related to her in-service event, injury, or disease as the service dental treatment records are void of any complaints of jaw pain.  However, a review of the records shows that in March 2004 the Veteran complained of left side jaw pain and headaches in service.  The Veteran was subsequently diagnosed with possible TMJ.  About six months post service, the Veteran attended the May 2005 VA examination in which the Veteran continued to complain of left side jaw pain with popping pain.  It appears that the examiners' opinions were based on an incomplete reading of the claims file.  

The Board could remand this matter again for a clarifying opinion.  However, the Board will afford the Veteran the benefit of reasonable doubt and, based on the record and the Veteran's statement, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's jaw disability began during her service.  As such, in the light most favorable to the Veteran, the Board finds the final element of direct service connection has been met. 

In conclusion, the Board finds that the Veteran has a current diagnosis of a jaw disability, and the medical evidence is at least in equipoise that the Veteran's jaw disability is etiologically related to her service.  The Board thus finds that service connection for a jaw disability is warranted. 


ORDER

Entitlement to service connection for jaw disability is granted.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


